internal_revenue_service department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc psi plr-112524-02 date date company member state a b dear this letter responds to a letter dated date and subsequent correspondence requesting on behalf of company an extension of time under sec_301_9100-1 through of the procedure and administration regulations for company to elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 facts the information submitted discloses that company was formed on a under the laws of state company has one member member it is represented that company’s owner intended that company be treated as a corporation effective b and that company’s accountant timely filed form_8832 entity classification election on behalf of company however the service_center at which the form_8832 was filed has no record of having received the form further it is represented that company’s owner intended that company be an s_corporation since b company’s accountant timely filed plr -112524-002 form_2553 election by a small_business_corporation on behalf of company the service_center at which company filed the form received and approved company’s s election law analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that except as provided in sec_301 b unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides in general that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the applicable service_center sec_301_7701-3 provides that an election made under sec_301 c i will be effective on the date specified by the entity on form_8832 or on the date filed if no date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr -112524-002 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based on the facts submitted and representations made we conclude that company has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 consequently company is granted an extension of time of days from the date of this letter to make an election under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation effective b company must file form_8832 within the extension period with the appropriate service_center with a copy of this letter attached a copy is enclosed for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether company otherwise is eligible to make the election or otherwise qualifies as an s_corporation pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely s william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
